Exhibit 10.4

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT is entered into as of the latest of the dated
signatures below (“Effective Date”) by and among Mark L. Kozam d/b/a MLK
Software and Datasci, LLC (collectively “Datasci”), Phase Forward Incorporated
(“Phase Forward”), and Quintiles, Inc. (“Quintiles”).

IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES CONTAINED HEREIN, THE
SUFFICIENCY OF WHICH THE PARTIES IRREVOCABLY ACKNOWLEDGE, THE PARTIES AGREE AS
FOLLOWS:

ARTICLE 1

DEFINITIONS

The following terms shall have the meaning set forth below when used herein:

1.1            “Settled Patent” means U.S. Patent No. 6,496,827 B2 entitled
“Methods and Apparatus for the Centralized Collection and Validation of
Geographically Distributed Clinical Study Data with Verification of Input Data
to the Distributed System”, including all foreign counterparts, divisional,
continuation, reissued, reexamined and continuation in-part patents thereof.

1.2            “License Agreement” means the License Agreement attached hereto
as Appendix A.

1.3            “Settlement Agreement” means this Settlement Agreement.

1.4            “Party” or “Parties” means any party or parties to this
Settlement Agreement, including affiliate companies and parent companies, as the
case may be.

1.5            “Phase Forward Products” means all products and services of Phase
Forward, and of its affiliates, parents, and subsidiaries, whether sold by Phase
Forward directly, or through its affiliates, parents, subsidiaries,
manufacturers, partners, distributors, resellers, or vendors. Phase Forward
Products include, without limitation, InForm, Clintrial, Clintrial Integration
Solution (CIS), and any other product that Phase Forward (i) may develop in the
future or (ii) may acquire in the future from entities other than those
identified in Appendix D. Phase Forward Products shall not include any products
or services of any third party that acquires Phase Forward or any of Phase
Forward’s subsidiaries or affiliates, where such products or services (A) were
in existence at the time of the acquisition or (B) are new products or services
developed by said third party subsequent to said acquisition.

1.6            “Stipulation of Dismissal With Prejudice” means the Stipulation
of Dismissal with Prejudice attached hereto as Appendix B.

1.7            “Subject Products” means (i) all Phase Forward Products and
(ii) all third-party products when used in connection with Phase Forward
Products where such third party products would not infringe the Settled Patent
when made, used or sold alone.


--------------------------------------------------------------------------------





ARTICLE 2

BACKGROUND

2.1            Datasci is the owner of the entire right, title and interest in
and to the Settled Patent.

2.2            Datasci filed an action against Phase Forward and Quintiles, Inc.
in the United States District Court for the District of Maryland alleging that
Phase Forward and Quintiles, Inc. had infringed the Settled Patent, Civil Action
No. 04-CV-1787 (the “Action”). Phase Forward and Quintiles asserted several
affirmative defenses and counterclaims, alleging, among other things, that it
did not infringe the Settled Patent and that the Settled Patent is invalid.

2.3            The parties to this Settlement Agreement now desire to settle the
Action, and to settle and resolve all issues set forth herein which they may
have against each other arising out of or in connection with the Settled Patent.


ARTICLE 3

PAYMENTS AND ROYALTIES TO DATASCI

3.1            In accordance with section 3.1 of the License Agreement, Phase
Forward shall pay Datasci a one-time, lump sum, fully paid up royalty in the
amount of Eight Million Five Hundred Thousand and No/100 Dollars
($8,500,000.00).

3.2            Neither this Settlement Agreement nor the License Agreement shall
be effective until Datasci has received the payment required to be made by the
Effective Date in accordance with this Settlement Agreement and the License
Agreement.

3.3            The payment required to be made pursuant to this Settlement
Agreement shall be made in United States dollars by wire transfer of immediately
available funds as follows:

Bank Name:

 

Wachovia Bank, NA

City/State:

 

Washington, D.C.

Account No.:

 

[Redacted]

ABA No.:

 

[Redacted]

Swift Code:

 

[Redacted]

Account Name:

 

Reed Smith LLP, Attorneys for

 

 

Dr. Marc L. Kozam, d/b/a MLK Software and Datasci LLC

 

3.4            Time shall be of the essence with respect to the payment required
to be made pursuant to this Settlement Agreement.

3.5            Notwithstanding anything to the contrary in this Settlement
Agreement or the License Agreement, but without limiting the representations and
warranties made by Datasci in this Settlement Agreement, the payment required to
be made pursuant to this Settlement Agreement shall not be refundable to Phase
Forward if there is any subsequent finding(s) that the Settled Patent, or any or
all of the claims therein, are invalid or unenforceable.

2


--------------------------------------------------------------------------------





ARTICLE 4

LICENSE AGREEMENT

4.1            The Parties shall, on or before the Effective Date, enter into
and deliver the License Agreement.

4.2            Except where Datasci threatens or brings suit under the Settled
Patent against any entity resulting from a merger or acquisition involving Phase
Forward or Quintiles or where Datasci seeks to invalidate the license provided
under this Settlement Agreement and the License Agreement, Phase Forward shall
not challenge the validity or enforceability of the Settled Patent, or any
claims therein, by any proceeding before any court, agency, commission or patent
office.


ARTICLE 5

DISMISSAL OF THE ACTION

5.1            Immediately upon the complete execution and delivery of this
Settlement Agreement and the License Agreement and Datasci’s confirmation that
it has received the payment required to be made to Datasci by the Effective
Date, Datasci and Phase Forward shall cause their respective counsel to endorse
and file the Stipulation of Dismissal With Prejudice attached hereto as Appendix
B to cause all of their claims and counterclaims in the Action with respect to
each other to be dismissed with prejudice.

5.2            Immediately upon the complete execution and delivery of this
Settlement Agreement and the License Agreement and Datasci’s confirmation that
it has received the payment required to be made to Datasci by the Effective
Date, Datasci and Quintiles shall cause their respective counsel to endorse and
file the Stipulation of Dismissal Without Prejudice attached hereto as Appendix
B1 to cause all of their claims and counterclaims in the Action with respect to
each other to be dismissed without prejudice.


ARTICLE 6

MUTUAL RELEASES

6.1            Datasci hereby releases and forever discharges Phase Forward and
all of its respective directors, officers, stockholders, affiliate companies,
subsidiaries, acquired companies (other than the entities identified in Appendix
D), employees, attorneys, and agents (collectively, “Phase Forward Entities”),
their permitted successors and assigns, and Quintiles, Quintiles Transnational
Corporation, and their directors, officers, stockholders, affiliate companies,
subsidiaries, acquired companies (other than the entities identified in Appendix
D), employees, attorneys, and agents (collectively, “Quintiles Entities”), and
their permitted successors and assigns, from any and all claims, demands,
obligations, losses, causes of action, damages, penalties, costs, expenses,
attorney fees, liabilities, compensation, and indemnities of any nature, whether
based on contract, tort, statute or other legal or equitable theory of recovery,
whether known or unknown, which as of the Effective Date of this Settlement
Agreement Datasci had, now has, or claims to have against Phase Forward Entities
or Quintiles Entities, including but not limited to any arising out of or in
connection with claims that were made or that could have been made in any form
with respect to the Settled Patent, and except for any breach of this Settlement
Agreement or the License Agreement. This release shall apply to

3


--------------------------------------------------------------------------------




Phase Forward’s customers, manufacturers, partners, distributors, re-sellers,
vendors, and their respective end users, regarding all products and services at
any time made by, provided by, purchased from, or licensed from Phase Forward
Entities.

6.2            Each of Phase Forward and Quintiles hereby releases and forever
discharges Datasci, and all of its directors, officers, stockholders, members,
affiliate companies, subsidiaries, acquired companies, acquirors, parent
companies, employees, attorneys, and agents from any and all claims, demands,
obligations, losses, causes of action, damages, penalties, costs, expenses,
attorney fees, liabilities, compensation, and indemnities of any nature, whether
based on contract, tort, statute or other legal or equitable theory of recovery,
whether known or unknown, which as of the Effective Date of this Settlement
Agreement Phase Forward and Quintiles, and their respective affiliate and parent
companies, had, now has, or claims to have against Datasci, including but not
limited to any arising out of or in connection with claims that were made or
that could have been made in any form with respect to the Settled Patent, and
except for any breach of this Settlement Agreement or the License Agreement;
provided, however, that nothing in this Section 6.2 or otherwise in this
Settlement Agreement shall or may preclude any of the Quintiles Entities and
their permitted successors and assigns from, in the event of any subsequent
legal action by Datasci, challenging the validity or enforceability of the
Settled Patent, or any claims therein, by any proceeding before any court,
agency, commission or patent office.


ARTICLE 7

FEES AND COSTS

7.1            The Parties shall pay all of their own fees and expenses,
including court costs, legal fees and expert fees, incurred in the prosecution
or defense of the Action, and in the preparation of this Settlement Agreement
and the License Agreement.

4


--------------------------------------------------------------------------------




ARTICLE 8

REPRESENTATIONS AND WARRANTIES

8.1            Each Party represents and warrants that it has the right to enter
into this Settlement Agreement and the License Agreement.

8.2            The Parties’ representatives, by their signatures below,
represent and warrant that they are duly authorized to execute and deliver this
Settlement Agreement and the License Agreement on behalf of the respective
Party.

8.3            Datasci hereby represents, covenants, and warrants that it will
not assert against Phase Forward Entities or their permitted successors and
assigns, or any of Phase Forward’s customers, manufacturers, partners,
distributors, re-sellers, vendors, or any other permitted user of Phase Forward
Products (whether such permission is granted directly by Phase Forward or
another licensee of Phase Forward) (collectively together with Phase Forward
Entities, “Phase Forward Users”) any claim of infringement based upon the
Settled Patent arising out of or in connection with the use, sale, or
distribution of the Subject Products.

8.4            Datasci hereby represents, covenants, and warrants that it will
not assert against Quintiles Entities or their permitted successors and assigns
any claim of infringement based upon the Settled Patent arising out of or in
connection with the use, sale, or distribution of (i) the Subject Products or
(ii) any third party product (a) in use by Quintiles as of the Effective Date
and (b) disclosed by Quintiles in its discovery provided in the Action. Nothing
in this Section 8.4 shall affect in any way Datasci’s rights to take action
against any supplier to Quintiles other than Phase Forward Entities.

8.5            Datasci hereby represents and warrants that, to its knowledge,
the Settled Patent is valid and enforceable.

8.6            Datasci hereby represents and warrants that it is considering
licensing or otherwise enforcing its rights in the Settled Patent with respect
to other parties.

5


--------------------------------------------------------------------------------




ARTICLE 9

CONFIDENTIALITY

9.1            The Parties shall keep the terms of this Settlement Agreement and
the License Agreement confidential and shall not now or hereafter divulge these
terms to any third party except:

9.1.1         with the prior written consent of the other Party; or

9.1.2         to any governmental body having jurisdiction to call therefor; or

9.1.3         as otherwise may be required by law or legal process, including to
legal and financial advisors in their capacity of advising a Party in such
matters; or

9.1.4         during the course of litigation so long as the disclosure of such
terms and conditions are restricted in the same manner as is the confidential
information of other litigating parties and so long as (a) the restrictions are
embodied in a court-entered Protective Order and (b) the disclosing Party
informs the other Party in writing at least ten (10) days in advance of the
disclosure; or

9.1.5         in confidence to legal counsel, accountants, banks, financing
sources and their advisors solely in connection with complying with financial
transactions or legal reporting requirements; or

9.1.6         any disclosure pursuant to any applicable securities regulations,
including Phase Forward’s disclosure in public SEC filings of the existence,
amount, terms and copies of this Settlement Agreement; or

9.1.7         the Parties may disclose the terms of this Settlement Agreement
and the License Agreement and the settlement of the Action to the extent
provided, or in the form provided, in Appendix C to this Settlement Agreement;
Phase Forward may also issue a press release updating its 2005 financial
results, including disclosure of the amount of settlement. Datasci agrees not to
issue any public statement or communication (including that set forth in
Appendix C) until the earlier of (i) Phase Forward’s release of a statement
concerning the settlement or (ii) March 1, 2006.

ARTICLE 10

GENERAL PROVISIONS

10.1          Assignment. This Settlement Agreement and any rights, licenses or
privileges under this Settlement Agreement including, but not limited to, the
License Agreement or any rights thereunder, shall be freely assignable to
(i) any affiliate, parent, or subsidiary of a Party or (ii) an acquiror of a
Party or of any portion of a Party’s business to which this Settlement Agreement
applies (whether by way of an asset or stock transaction). Phase Forward
represents that it is not currently engaged in any active negotiations in
connection with its acquisition by any third party.

10.2          Legal Fees. The prevailing Party or Parties in any proceeding or
legal action to enforce this Settlement Agreement shall be entitled to recover
reasonable attorney fees and costs incurred in connection with such proceeding
or legal action.

6


--------------------------------------------------------------------------------




10.3          Waiver. The waiver by any Party of a breach of any provision of
this Settlement Agreement shall not operate or be construed as a waiver of any
other or any subsequent breach of the same or a different kind.

10.4          Amendments. Any changes to this Settlement Agreement must be in
writing specifically stating an intention to modify this Settlement Agreement
signed by the Party or Parties to be bound.

10.5          Survival of Representations, Covenant and Warranties. The
representations, covenants and warranties contained in this Settlement Agreement
shall survive the execution and delivery of this Settlement Agreement.

10.6          Relationship of Parties. Nothing in this Settlement Agreement
shall create or be deemed to create any relationship of agency, partnership, or
joint venture between Datasci, on the one hand, and Phase Forward and Quintiles,
on the other.

10.7          No Third Party Beneficiaries. Except with respect to the Phase
Forward Users, this Settlement Agreement is made and entered into for the sole
protection and benefit of the Parties, and no other person or entity shall be a
direct or indirect beneficiary of or shall have any direct or indirect cause of
action or claim in connection with this Settlement Agreement.

10.8          Notices. Any notice or other communication required or permitted
under this Settlement Agreement shall be given in writing and shall be
conclusively deemed to have been duly given on the date delivered if delivered
personally, or five (5) days after deposit in the United States mail, by
registered or certified mail, postage prepaid, addressed as follows:

10.8.1       Notices to Datasci shall be addressed to:

Stanley P. Fisher, Esq.
Reed Smith LLP
3110 Fairview Park Drive
Suite 1400
Falls Church, Virginia  22042

10.8.2      Notices to Phase Forward shall be addressed to:

D. Ari Buchler, Esq.
General Counsel
Phase Forward Incorporated
880 Winter Street
Waltham, Massachusetts  02451

John J. Cotter, Esq.
Kirkpatrick & Lockhart Nicholson Graham LLP
75 State Street
Boston, Massachusetts  02109

10.8.3      Notices to Quintiles shall be addressed to:

Hayden J. Silver III, Esq.
Kilpatrick Stockton LLP
Suite 400
3737 Glenwood Avenue
Raleigh, NC 27612

7


--------------------------------------------------------------------------------




10.9          Headings. All headings in this Settlement Agreement are used for
convenience only and shall not affect the interpretation of this Settlement
Agreement.

10.10        Applicable Law; Choice of Forum; Jurisdiction. This Settlement
Agreement shall be governed by and construed under the laws of the State of
Maryland, without regard to its conflict of laws provisions. It is further
agreed that all disputes and matters whatsoever arising under, in connection
with or incident to this Settlement Agreement shall be litigated, if at all, in
and before the United States District Court for the District of Maryland, to the
exclusion of the Courts of any other state, locality or country. The Parties
irrevocably consent to personal jurisdiction in such court for such purposes.

10.11        No Strict Construction. Each Party and counsel for each Party have
reviewed this Settlement Agreement, and, accordingly, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Settlement
Agreement.

10.12        Entire Agreement. This Settlement Agreement, together with the
License Agreement, contains the entire understanding among Datasci, on the one
hand, and Phase Forward and Quintiles, on the other, superseding all prior or
contemporaneous communications, negotiations, discussions, agreements, and
understandings among the Parties with respect to the subject matter of this
Settlement Agreement and the License Agreement.

10.13        Counterparts. This Settlement Agreement may be executed in any
number of counterparts, including those transmitted to and among the Parties via
facsimile, with the same effect as if the signatures on each counterpart were
upon a single instrument. All counterparts, taken together, shall constitute
this Settlement Agreement.

10.14        Partial Invalidity. If any of the provisions herein shall be
invalid, illegal or unenforceable in any respect, this Settlement Agreement
shall be construed without the term or provision so that this Settlement
Agreement will remain binding on the Parties.

10.15        Non-Disparagement. Each Party will instruct its executive officers
and board members not to disparage any other Party with respect to the matters
at issue in the Action.

10.16        No Prejudice. Inclusion of an entity on Appendix D shall not create
any evidence or presumption (i) that such entity had, has, may develop, or may
acquire any products or services that infringe any valid enforceable claim of
the Settled Patent or (ii) with respect to any intention of any Party to this
Agreement to engage in any transaction with any such entity.

10.17.       No Admission. Nothing in this Settlement Agreement or the License
Agreement shall constitute an admission of liability by any Party.

8


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, intending to be legally bound, the Parties hereto have
caused this Settlement Agreement to be executed by their duly authorized
representatives as of the dates set forth below.

DR. MARC L. KOZAM, d/b/a
MLK SOFTWARE

 

PHASE FORWARD INCORPORATED

/s/ Marc L. Kozam

 

/s/ Rodger Weismann

Name:

Marc L. Kozam

 

Name:

Rodger Weismann

 

 

 

Title:

Senior Vice President and

 

 

 

 

Chief Financial Officer

Date:

2-15-06

 

Date:

February 15, 2006

DATASCI, LLC

 

QUINTILES, INC.

 

 

/s/ Beverly L. Rubin

/s/ Marc L. Kozam

 

 

 

 

 

Name:

Beverly L. Rubin

Name:

Marc L. Kozam

 

 

 

 

 

 

Title:

Director

Title:

 

 

 

 

 

 

 

Date:

15 February 2006

Date:

2-15-06

 

 

 

 

9


--------------------------------------------------------------------------------